Title: From James Madison to John Armstrong, 6 September 1804
From: Madison, James
To: Armstrong, John


Letter not found. 6 September 1804, Department of State. Offered for sale by B. Altman & Co. (advertisement, Wall Street Journal, 15 July 1973), where it is represented as a one-page letter stating that U.S. claims regarding debts contracted by the French in Saint-Domingue have not been met nor has Livingston reported on the matter. JM asks to be informed about the probability and time of payment. Acknowledged by Armstrong on 12 Nov. 1804, where it is further described as enclosing a copy of JM to Robert R. Livingston, 27 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (7 vols. to date; Charlottesville, Va., 1986–)., 5:579–80).
